DETAILED ACTION
This Office action is in response to the amendment filed 8/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1, Lines 2-3 recites the acronym “UniPro” and “M-PHY” which should be defined at least once within the claims. It is suggested that the two acronyms should be defined as --Unified Protocol (UniPro) interface-- and --M-PHY interface--, respectively, as supported by at least Fig. 2 of the instant specification.
Claims 2-8 and 10 recite the same limitations as outlined above, thus, is objected to for the same reasons. Applicant is reminded that any amendments made to the claim in accordance with the suggestions provided above should be carried through to dependent claims. For example, claim 6 recites “the UniPro” and “the M-PHY” which should be as --the Unified Protocol (UniPro) interface-- and --the M-PHY interface--.
Claims 11 and 15 recite the same acronyms as claim 1, thus, is objected to for the same reasons as claim 1, as outlined above.
Claims 12-14, 16-18 and 20 depend variously from claims 11 and 15 and any amendments made to the claim in accordance with the suggestions provided above should be made to dependent claims.
Response to Amendment
The new title is accepted by the Examiner.
Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
Claims 9 and 19 was objected to as being dependent upon a rejected based claim. The subject matter of claims 9 and 19 have been incorporated into its respective independent claim, thus, independent claims 1 and 15 are allowable for the reasons outlined in the Office action of 5/13/2021.
Regarding claim 11, Applicant's arguments filed 8/13/2021 have been fully considered and they are persuasive. Applicant argues that Shin does not teach that the UFS device is configured to maintain a power-on status when the host device 110 is in a power-off status. It is argued that Shin assumes that the commands continue to be received from the host device in the power-down mode of the UFS device, which contradicts the feature of the “UFS host is in a power-off status”. Applicant’s argument is persuasive, as a review of the Shin reference shows that the powered down memory core 138 resides on the flash memory device itself. Therefore, Shin does not teach the claimed elements of “wherein the UFS device is configured to maintain a power-on status when the UFS host is in a power-off status”. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139